Citation Nr: 0119317	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of both feet.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1999, by the Roanoke, Virginia Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for residuals of frostbite of the feet.  The 
notice of disagreement with this determination was received 
in October 1999.  The statement of the case was issued in 
November 1999.  The substantive appeal was received in 
November 1999.  The appeal was received at the Board in May 
2001.  

The veteran has been represented throughout his appeal by 
Virginia Department of Veterans Affairs, which submitted 
written argument to the Board in July 2001.  


REMAND

The record raises the procedural issue of the veteran's right 
to a hearing.  Pursuant to 38 C.F.R § 20.700 (a)(2000), the 
veteran is entitled to a hearing, if so requested.   Upon 
reviewing the evidentiary record, the Board notes that in his 
substantive appeal (VA Form 9), received in November 1999, 
the veteran indicated that he wished to appear for a personal 
hearing before a member of the Board at the RO.  Pursuant to 
the veteran's request, a personal hearing was scheduled to be 
held before a member of the Board at the RO on April 25, 
2001.  Thereafter, in a statement in support of claim (VA 
Form 21-4138), dated April 25, 2001, the veteran indicated 
that he wished to withdraw his request for a Travel Board 
hearing.  See 38 CFR § 20.704(e)(2000).  At that time, he 
also submitted additional evidence in support of his claim.  
The veteran added that, if full grant of benefits on appeal 
was not awarded, he wished to have a hearing before a hearing 
officer at the RO.  Review of the claims file, however, fails 
to disclose that any such hearing was scheduled or conducted.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well-
grounded).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As noted above, the RO previously denied the veteran's claim 
of service connection for residuals of frostbite of both feet 
on the basis that it was not well-grounded.  In light of the 
change in the law brought about by VCAA, a remand in this 
case is also required for compliance with the notice and duty 
to assist provisions contained therein.  

Under the new law an examination is warranted where there is 
competent evidence of current disability or symptoms of 
disability, there is evidence that the current disability may 
be related to service, and the evidence is insufficient to 
decide the case.  The veteran has reported exposure to cold 
in service.  Such exposure is consistent with the 
circumstances of his service in Korea.  The veteran's 
daughter, a registered nurse, has reported that she was told 
by a surgery nurse that the veteran was found to have blood 
vessel damage as the result of frostbite.  There is no direct 
evidence from the surgery nurse, and the evidence is 
insufficient to decide the merits of the claim.

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law 
considerations.  Accordingly, this case is REMANDED for the 
following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder, to 
include to include a statement from the 
veteran's attending surgery nurse, 
[redacted], regarding her 
observations of frostbite damage in the 
veteran's legs.  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining, and 
request any necessary assistance in 
obtaining a statement from [redacted] 
[redacted], as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

3.  The veteran should be afforded an 
appropriate examination to determine 
whether he has any current residuals of 
frostbite.  The examiner should also 
express an opinion as to whether any 
current residuals are, at least as likely 
as not, due to cold exposure during 
service.  The examiner should review the 
claims folder and note such review in the 
examination report.

4.  If the benefit sought on appeal 
remains denied, the RO should schedule 
the veteran for a hearing before a 
Hearing or Decision Review Officer at the 
RO.  The veteran and his representative 
should be notified in writing of the 
date, time and place of such hearing and 
the claims file should be documented to 
reflect such notification.  

5.  After completing any additional 
development, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  Then, an opportunity 
for response should be allowed.  

After the above actions have been accomplished, the case 
should be returned to the Board after compliance with all 
appropriate appellate procedure.  No action is required of 
the veteran until he is further notified.  In requesting the 
above action, the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim, and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




